DETAILED ACTION
Applicants’ request for continued examination of March 15, 2021, in response to the action mailed January 4, 2021, is acknowledged.  It is acknowledged that claims 7-12 are cancelled, claims 1 has been amended, and claims 24-25 have been added.  Claims 1-6 and 13-25 are pending.  The elected invention is directed to the protease variant of SEQ ID NO: 2 consisting of the substitution P86A.  
Claims 4 – 6, 13 – 18, and 20 – 231 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 – 3, 19, and 24-25, as encompassing the elected invention, are hereby considered.   
Regarding the withdrawal of claims 4 – 6, 13 – 18, and 20 – 23, the prior office action stated the following: 
‘Claims 13-18 and 20-23 have an incorrect status identifier.  This is improper.’    
Claims 13-18 and 20-23 continue to have an incorrect status identifier.  MPEP 714 IIC (A) states:  
(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). 

Future failure to provide the correct status identifier for each claim will be considered to be non-responsive.
Effective Filing Date
Assuming that the instant application is identical to PCT/EP 2017/055276, the effective filing date granted for the instant claims is March 7, 2017. It is acknowledged that applicants claim the benefit of the foreign application Germany 10 2016 204 814.7, filed March 23, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of March 7, 2017, the present application is being examined under the AIA , first to file provisions. 
Claim Rejections - Improper Markush Grouping
Rejection of claims 1-3 and 19 under the judicially approved “improper Markush grouping” doctrine, is maintained. New claims 24-25 are rejected for the same reasons.  Said rejection is reiterated herein.
MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  


In the instant case, all encompassed variants of each of claims 1-3 do not all share an inventive, common, and distinctive core structural element (substitution) and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)).  Claims dependent from the claims rejected above are also rejected for the reasons stated above.  It is noted that the restriction/election requirement of June 9, 2020 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
Applicants review the claim amendments, the basis for rejection under “improper Markush grouping” doctrine, and the rejection.
(A) Reply:	Said reviews are acknowledged.
(B) Applicants submit that the Markush groupings of claims 1-3 are all proper Markush groupings insofar as they (1) share a "single structural similarity" and (2) share a common function or use. With respect to the basis that the Markush groupings must (1) share a "single structural similarity," Applicants submit that the alternatives of the Markush groupings of claims 1-3 satisfy this requirement in that the alternatives all belong to the same recognized physical or chemical class or to the same art-recognized class. 
The alternatives of the Markush groupings for claims 1-3 list modified variants of a specific protease produced by Bacillus pumilus. Each of the variants encompassed by the Markush groupings has at least 90% sequence identity to the amino acid sequence of the protease of SEQ ID NO:2 (i.e., the amino acid sequence of the wild-type Bacillus pumilus protease). This means that each of the variants encompassed by the Markush groupings share 248 amino acids in common out of the 275 amino acids in SEQ ID NO: 2. Thus, at most, the protease variants encompassed by the Markush groupings can have only 27 amino acids that differ from SEQ ID NO: 2. Regardless, amino acid sequence variation per se does not preclude equivalence of chemical class/ art recognized class. For example, variation in an amino acid sequence always results in variants that are polypeptides and polypeptides are all part of a specific and unique chemical class. 
With respect to the instant case, all variants encompassed by the Markush groupings of claims 1-3 share 90% sequence identity with SEQ ID NO:2 and have specific point mutations that Applicants have identified as advantageously influencing the enzymatic activity of the protease variants. As such, the variants encompassed by the Markush groupings of claims 1-3 share a single structural similarity because the variants all belong to the same art-recognized class of polypeptides and, even more specifically, proteases.
Reply:	Applicants’ assertions are acknowledged.
It is acknowledged that the variant proteins have at least 90% sequence identity to the amino acid sequence of the protease of SEQ ID NO: 2. Thus, any combination of one or more, up to 28 amino acids may be different from SEQ ID NO:  2.   All members of said genus do not share even a single amino acid which would represent a specific, common structure.  For example, clearly the genus of variants having a single substitution at one of the 10 recited positions do not all share a specific structural element. In regards to Markush doctrine, all polypeptides are not a specific and unique chemical class because all polypeptides do not share a common structure or a common function that flows from a common structure.   Applicants’ assertion is also not supported by US or international classification practice. CPC lists polypeptides in classifications C12N, C07K, A23J, A61K, A23C, C08H, A23L and others, with hundreds of sub-classifications listed therein.  Clearly the members of such classification groups are distinct from other classification groups.  In addition, for example, an application directed to any one variant having a single position substituted, 
would not be subjected to double patenting over any other variant having a single, different position substituted and
would not be subjected to a rejection under 35 USC 102 over the art teachings any other variant having a single, different position substituted.  Thus, in regards to 35 USC 102, they are patentably distinct.
It is acknowledged that the instant application is directed to variant proteases having improved enzymatic activity.  However, the genus of variants encompassed by claim 1 do not all share a specific structural element from which said improved enzymatic activity flows.  For example, clearly a variant having improved enzymatic activity which flows from a single substitution at one of the 10 recited positions does not share a specific structural element with the other 9 variants having a different, single position substituted.  Thus, the improved enzymatic activity does not flow from a shared structural element.  In addition, the 10, singly 
(C) Applicants kindly direct the Office to a ruling from the Patent Trial and Appeals Board (PTAB) in Ex parte Narva, in which the PTAB quoted the Applicants' position that "a single structural similarity does not require nucleotide sequence level granularity" and "the 'art recognized class' may simply be that of polyribonuc[l]eotides" and concluded that "[t]he nucleic acid sequences recited in the rejected claims belong to the same recognized chemical class of polyribonucleotides that are hybridized in dsRNA molecules and encode ROP proteins." (Appeal 2018-006168, U.S. Patent Application No. 14/577,811). 
Ex parte Narva is not unlike Applicants' case in that both cases are directed to a class of biomolecules (polyribonucleotides/polypeptides) and the Markush groupings list variants of said class of biomolecule. In the case of Ex parte Narva, the variants are all drawn to polyribonucleotides that encode ROP proteins, whereas in the instant case, the variants are all drawn to polypeptides that have protease activity. As such, Applicants submit that not unlike the case of Ex parte Narva, a single structural similarity does not require amino acid sequence level granularity and that the art recognized class may simply be that of polypeptides. Accordingly, the alternatives of the Markush groupings in the instant case belong to the same art-recognized chemical class of polypeptides.
(C) Reply:	The examiner is not in a position to makes comments on non-precedential decision by the PTAB.  The examiner must follow the guidance of the MPEP, which is discussed in the prior actions and herein.
(D) With respect to the basis that the Markush grouping must (2) share a common function or use, Applicants submit that the alternatives of the Markush groupings of claims 1-3 
(D) Reply:	See reply (A)&(B) above...
(E) The Office purports that Applicants suggest "all known and unknown proteases would form a proper Markush grouping with the proteins of the instant claims, all being able to be substituted for each other." Final Office Action at page 3. Applicants do not submit such a statement. It appears that the Office overlooks that fact that the variants encompassed by the Markush grouping share 90% sequence identity with SEQ ID NO:2, and therefore are substantially well-defined. The Office further states that Applicants have not shown that the variants of the Markush groupings of claims 1-3 share a common function in that Applicants have not pointed to a common, shared structure from which the improved proteolytic activity flows (MPEP 2117 II(B)). Final Office Action at page 3. Applicants believe that the Office is misguided in that this section of the MPEP deals with alternatives that "do not belong to a recognized class as explained in subsection II.A." However, Applicants have explained above that the alternatives do belong to the same art-recognized class. Regardless of this, Applicants further note that the Office is incorrect in suggesting that Applicants are required to show a common, shared structure from which improved activity flows. Rather, assuming arguendo that 
(E) Reply:	The specification explicitly states that the invention is directed to variants of SEQ ID NO:  2 having enhanced protease and cleaning activity ([0013-14] table brdg p13-24). 
See reply (A)&(B) above.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1-3 and 19 under 35 U.S.C. 112, first paragraph/enablement, for reasons set forth in the office action of September 22, 2020, is maintained.  New claims 24-25 are rejected for the same reasons.  Said rejection is reiterated herein. 
Claims 1 – 3, 19, and 24-25 are rejected under 35 U.S.C. 112, first paragraph/ enablement, for the following reasons.  The specification is enabling for the variant of SEQ ID NO:  2 consisting of the P86A substitution.  However, the specification does not reasonably provide enablement for any protease comprising a sequence having at least 90% identity to SEQ ID NO:  2 and having the one or more of the positions recited in claim 1 substituted.  The 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Regarding the elected invention, claims 1-3, 19, and 24-25 are so broad as to encompass any protease comprising a sequence having at least 90%, 95%, or 97%, respectively, identity to SEQ ID NO:  2 and having a P86A substitution wherein said sequence has any or no activity.   It is noted that by use of ‘comprising’ (claim 1, line 1) and ‘comprises’ (claims 24-25, line 1 in each) these claims encompass fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2. Applicants are again urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteases broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1-3, and 19, and 24-25, which encompasses all proteases comprising a sequence having at least 90%, 95%, or 97%, respectively, identity to SEQ ID NO:  2 and having the P86A substitution wherein said sequence has any or no activity.  The specification does not support the broad scope of claims 1-3, 19, and 24-25 because the specification does not establish: (A) regions of the protein structure of SEQ ID NO:  2 which may be modified without affecting the enhanced protease and cleaning activity; (B) the general tolerance of the protease activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (D) any fusion proteins comprising a variant of SEQ ID NO:  2, wherein protease activity is derived from the fusion partner; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Claims dependent from claims 1-3, 19, and 24 are rejected for the same reasons. 

In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
 Claims 1-3 and 19 were rejected under 35 U.S.C. § 112 for not enabling any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In view of the amendments and remarks contained herein, Applicants respectfully submit that the rejections of claims 1-3 and 19 are traversed. 
(A) Reply:	It is acknowledged that the claims were so rejected.
See reply (B) below. 
The Office notes that the language in claim 1 "states that the protease, not the amino acid sequence set forth in SEQ ID NO: 2, has protease activity." Final Office Action at page 5.
Claim 1 has been amended to recite that the "amino acid sequence set forth in SEQ ID NO: 2 has protease activity." Therefore, the rejections of claims 1-3 and 19 should be withdrawn.
 Reply:	It is acknowledged that the final rejection so stated in a reply to applicants’ arguments.  This reply also stated: ‘This language states that the protease, not the amino acid sequence set forth in SEQ ID NO: 2, has protease activity. As explained in the prior action this type of ‘comprising’ language encompasses fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2’.  This ‘comprising’ language forms a basis for the instant rejection.   This issue was also explained in the action of September 22, 2020 and the interview of May 12, 2021 where appropriate language to overcome this issue was suggested by the examiner.
Written Description
Rejection of claims 1-3 and 19 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, for reasons set forth in the office action of September 22, 2020, is maintained.  New claims 24-25 are rejected for the same reasons.  Said rejection is reiterated herein. 
Claims 1-3, and 19, and 24-25 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any protease comprising a sequence having at least 90%, 95%, or 97% identity to SEQ ID NO:  2 and having a substitution at one or more of 10 positions, wherein said sequence has any or no activity.  This is an infinite/large genus, as any combination of 28 amino acids in this polypeptide of 275 amino acids may be deleted, added, substituted and/or chemically modified.  In addition, the claims, in using ‘comprising language’ encompass fusion proteins wherein the protease activity is derived from the fusion partner, not the sequence homologous to SEQ ID NO:  2.  Relative to the elected invention only a single specifically identified variant of SEQ ID NO:  2 consisting of the substitution P86A is disclosed in the specification.  Specification fails to describe any other 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (the variant of SEQ ID NO:  2 consisting of the substitution P86A) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the elected and recited genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Claims dependent from the claims rejected above are rejected for the same reasons. 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
 Claims 1-3 and 19 were rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement. 
In view of the amendments and remarks contained herein, Applicants respectfully submit that the rejections of claims 1-3 and 19 are traversed. 
(A) Reply:	It is acknowledged that the claims were so rejected.
See reply (E) below. 
The Office notes that the language in claim 1 "states that the protease, not the amino acid sequence set forth in SEQ ID NO: 2, has protease activity." 
Claim 1 has been amended to recite that the "amino acid sequence set forth in SEQ ID NO: 2 has protease activity." Therefore, the rejections of claims 1-3 and 19 should be withdrawn.
Reply:	It is acknowledged that the final rejection so stated in a reply to applicants’ arguments.  This reply also stated: ‘This language states that the protease, not the amino acid sequence set forth in SEQ ID NO: 2, has protease activity. As explained in the prior action this type of ‘comprising’ language encompasses fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2’.  This ‘comprising’ language forms a basis for the instant rejection.   This issue was also explained in the action of September 22, 2020 and the interview of May 12, 2021 where appropriate language to overcome this issue was suggested by the examiner. 
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 13-18 and 20-23 have an incorrect status identifier.  This is improper.